Order granting defendant’s motion for an X-ray examination of the plaintiff reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. (See Van Orden v. Madow, 207 App. Div. 827.) Kelly, *835P. J., Rich, Jayeox and Manning, JJ., concur; Young, J., votes to affirm the order. Order denying plaintiff’s motion for a resettlement of the prior order, by striking out the recital in such order of the affidavit of a physician, sworn to May 11, 1925, also reversed, and the motion granted, without costs. No opinion. Kelly, P. J., Rich, Jayeox, Manning and Young, JJ., concur. Both orders are reversed on the law and not in the exercise of discretion.